EXHIBIT 10.21

Sublease Agreement

THIS SUBLEASE AGREEMENT is effective as of April 1, 2007 between The Gorlin
Companies, LLC (the “Sublessor”) and MiMedx, Inc. (the “Sublessee”).

The Sublessor and Sublessee hereby agree as follows:

1. Premises. The Sublessor hereby subleases to Sublessee and Sublessee hereby
subleases from Sublessor approximately one-half of the 1,700 square foot office
space occupied by Sublessor located at 1234 Airport Road, Suite 105, Destin,
Florida 32541, including rights to common areas such as kitchen, bathroom, entry
way, reception room, etc., such space to be allocated as mutually agreed between
Sublessor and Sublessee (the “Premises”).

2. Term. This Sublease is a month-to-month sublease and may be terminated by
either party giving 30 days prior notice to the other party.

3. Rent. The monthly rental shall be $1,200 and shall be due and payable on or
before the 1st day of each month in advance.

4. Condition of Premises. The Sublessee shall maintain the Premises at all times
and shall return the Premises to the Sublessor upon the termination of this
Sublease in the same condition as the Premises are in on the date of this
Sublease, normal wear and tear excepted, and the Sublessee shall be fully liable
for any damages to the Premises beyond normal wear and tear. Sublessee shall
notify Sublessor of any damages promptly.

5. Utilities. The utilities shall remain in Sublessor’s name and Sublessee shall
not change the utilities to Sublessee’s name. The Sublessor shall submit an
invoice monthly to Sublessee based on the monthly utility expenses of the entire
office space occupied by Sublessor located at 1234 Airport Road, Suite 105, and
Sublessee shall reimburse Sublessor for one-half of such utility expenses on or
before the next monthly rental due date. Copies of the utility bills on which
the invoices are based shall be made available to Sublessee upon request.

6. Default. In the event that Sublessee shall default in the payment of rental
or in the performance of any other term of this Sublease, then the Sublessor may
immediately terminate this Sublease and cause the Sublessee to be removed from
the Premises in any lawful manner. The Sublessee shall continue to be
responsible for any damages, utilities, or past due rental arising from its
occupancy of the Premises. This sublease shall in all respects be subject to,
and Sublessee shall in all respects comply with, the primary lease between
Sublessor and the landlord of the Premises.

This Sublease shall be effective as of the date set forth below.

 

SUBLESSOR:

   

SUBLESSEE:

The Gorlin Companies, LLC

   

MiMedx, Inc.

By:

 

/s/ Steve Gorlin

   

By:

 

/s/ John Thomas

Name:

 

Steve Gorlin

   

Name:

 

John Thomas

Its:

 

 

   

Its:

 

CFO

Date:

 

Oct. 29, 2007

   

Date:

 

Oct. 29, 2007